PER CURIAM.
Affirmed. See Fla. R. Civ. P. Rule 1.470(b) (“Instructions to Jury. Not later than at the close of the evidence, the parties shall file written requests that the court charge the jury on the law set forth in such requests.... ”); City of Sunrise v. Bradshaw, 470 So.2d 804 (Fla. 4th DCA 1985) (acknowledging that jury instructions must be submitted in writing); Jackson v. Harsco Corp., 364 So.2d 808, 809 (Fla. 3d DCA 1978) (“Florida Rules of Civil Procedure 1.470(b) requires that parties shall file written requests for jury charges, and where a party fails to do so we will not find error.”); see also Bohannon v. Thomas, 592 So.2d 1246, 1248 (Fla. 4th DCA 1992) (providing that “an appellate court will not set aside a verdict merely because an instruction which might have been proper is not given; the court must conclude that the jury was misled by the instructions which were used.”).
SHAHOOD, GROSS and MAY, JJ., concur.